MAINE	SUPREME	JUDICIAL	COURT	                                            Reporter	of	Decisions	
Decision:	    2017 ME 117 
Docket:	      Yor-16-482	      	
Submitted	
  On	Briefs:	 May	25,	2017	
Decided:	     June	8,	2017	    	      	     	    	      	      	       	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 KIMBERLY	A.	QUINTY	
                                          	
                                         v.	
                                          	
                                 STEVEN	W.	JOHNSON	
	
	
ALEXANDER,	J.	

	      [¶1]		Kimberly	A.	Quinty	appeals	from	the	judgment	of	the	District	Court	

(York,	 Janelle,	J.)	 granting	 Steven	 W.	 Johnson’s	 motion	 to	 dismiss	 her	 motion	

to	 extend	 the	 spousal	 support	 provision	 of	 the	 couple’s	 2011	 divorce	

judgment.	 	 Quinty	 argues	 on	 appeal	 that	 the	 court	 misapplied	 19-A	M.R.S.	

§	951-A(4)	 and	 (9)	 (2016)	 when	 it	 concluded	 that	 reinstating	 the	 award	 of	

spousal	support	after	the	obligation	to	pay	spousal	support	had	expired	was	

prohibited	by	law.		We	affirm	the	judgment.	

                                    I.		CASE	HISTORY	

       [¶2]		Quinty	and	Johnson	were	married	in	1991.		After	eighteen	years	of	

marriage,	 Quinty	 filed	 a	 complaint	 for	 divorce	 from	 Johnson	 in	 2010.	 	 On	

March	 9,	 2011,	 after	 an	 uncontested	 hearing,	 the	 parties	 were	 divorced	 by	
2	

entry	 of	 a	 divorce	 judgment	 (Cantara,	 J.),	 which	 incorporated	 the	 parties’	

negotiated	settlement	agreement,	dated	February	24,	2011.		Pursuant	to	that	

agreement,	Johnson	was	ordered	to	pay	Quinty	general	spousal	support	for	a	

period	 of	 five	 years,	 beginning	 on	 March	 1,	 2011,	 and	 ending	 with	 a	 final	

payment	on	February	29,	2016.	

	      [¶3]	 	 On	 July	 8,	 2016,	 Quinty	 filed	 a	 motion	 to	 modify	 the	 divorce	

judgment	to	reinstate	and	to	extend	the	term	of	the	spousal	support	obligation	

pursuant	to	19-A	M.R.S.	§	951-A(4).		Johnson	timely	filed	a	motion	to	dismiss,	

arguing	 that	 Quinty’s	 motion	 failed	 to	 state	 a	 claim	 upon	 which	 relief	 can	 be	

granted.	 	 See	 M.R.	 Civ.	 P.	 12(b)(6).	 	 Johnson	 asserted	 that	 when	 his	 spousal	

support	 obligation	 terminated	 on	 February	29,	2016,	 Quinty’s	 ability	 to	

request	 a	 modification	 expired.	 	 Quinty	 objected	 to	 Johnson’s	 motion	 to	

dismiss,	 arguing	 that	 the	 divorce	 judgment	 did	 not	 expressly	 terminate	 the	

court’s	authority	to	modify	the	spousal	support	award.	

	      [¶4]	 	 On	 September	 23,	 2016,	 the	 court	 (Janelle,	 J.)	 held	 a	

non-testimonial	 hearing	 on	 the	 motion	 to	 dismiss	 and	 issued	 an	 order	

granting	 the	 motion	 that	 day.	 	 Citing	 19-A	 M.R.S.	 §	 951-A(9)	 and	 Pettinelli	 v.	

Yost,	 2007 ME 121,	 ¶	 19,	 930 A.2d 1074,	 the	 court	 concluded	 that	 Johnson’s	

obligation	to	pay	spousal	support	had	ceased	on	February	29,	2016,	and	that	
                                                                                         3	

Quinty’s	 “belated	 attempt	 to	 reinstate	 spousal	 support”	 was	 barred	 by	 both	

statute	 and	 case	 law.	 	 Quinty	 timely	 filed	 a	 notice	 of	 appeal.	 	 See	14	M.R.S.	

§	1901	(2016);	M.R.	App.	P.	2.	

                                 II.		LEGAL	ANALYSIS	

	     [¶5]		When	we	review	a	trial	court’s	grant	of	a	Rule	12(b)(6)	motion	to	

dismiss,	we	review	the	legal	sufficiency	of	the	pleading	de	novo	and	view	the	

pleading	 in	 the	 light	 most	 favorable	 to	 the	 party	 filing	 the	 pleading	 to	

determine	whether	it	sets	forth	elements	of	a	cause	of	action	or	alleges	facts	

that	 would	 entitle	 that	 party	 to	 relief	 pursuant	 to	 some	 legal	 theory.		

See	Andrews	v.	Sheepscot	Island	Co.,	2016 ME 68,	¶	8,	138 A.3d 1197.	

	     [¶6]	 	 A	 court	 may	 award	 spousal	 support	 to	 a	 party	 in	 a	 divorce	

proceeding	 pursuant	 to	 19-A	M.R.S.	 §	 951-A	 (2016).	 	 For	 a	 spousal	 support	

award	issued	before	October	1,	2013,	section	951-A(4)	provides:	“An	award	of	

spousal	 support	 issued	 before	 October	 1,	 2013[,]	 is	 subject	 to	 modification	

when	 it	 appears	 that	 justice	 requires	 unless	 and	 to	 the	 extent	 the	 order	

awarding	 or	 modifying	 spousal	 support	 expressly	 states	 that	 the	 award,	 in	

whole	 or	 in	 part,	 is	 not	 subject	 to	 future	 modification.”	 	 However,	 “[t]he	

complete	termination	of	a	spousal	support	award	pursuant	to	the	terms	of	the	
4	

award	or	a	final	post-judgment	order	forever	precludes	the	reinstatement	of	

spousal	support	in	that	action.”		Id.	§	951-A(9).	

	     [¶7]		The	terms	of	the	parties’	settlement	agreement,	incorporated	into	

the	 divorce	 judgment,	 specified	 that	 Johnson’s	 five-year	 spousal	 support	

obligation	 terminated	 on	 February	 29,	 2016.	 	 Quinty	 filed	 her	 motion	 to	

modify	 four	 months	 after	 that	 obligation	 had	 expired.	 	 The	 court	 correctly	

concluded	 that	 its	 authority	 to	 reinstate	 the	 spousal	 support	 award	 had	

ceased,	and,	therefore,	that	Quinty’s	untimely	motion	failed	to	allege	facts	that	

would	 entitle	 her	 to	 relief	 pursuant	 to	 some	 legal	 theory.	 	 See	 Pettinelli,	

2007 ME 121,	 ¶	19,	 930 A.2d 1074;	 Raisen	 v.	 Raisen,	 2006 ME 49,	 ¶	8,	

896 A.2d 268 (stating	that	a	party	who	was	awarded	general	spousal	support	

for	a	fixed	term	of	five	years	could	request	an	extension	of	spousal	support	“by	

timely	 motion”);	 Spencer	 v.	 Spencer,	 1998 ME 252,	 ¶	 12,	 720 A.2d 1159 

(“Because	the	court	cannot	alter	or	amend	that	which	does	not	exist,	a	motion	

to	 reestablish	 an	 award	 of	spousal	 support	 cannot	 be	 entertained	 by	 a	 court	

after	the	date	of	complete	termination	of	an	outstanding	award.”).	

      The	entry	is:	
      	
                  Judgment	affirmed.		
	
	     	      	      	     	      	
                                                                                    5	

Dana	 E.	 Prescott,	 Esq.,	 Prescott	 Jamieson	 Murphy	 Law	 Group,	 LLC,	 Saco,	 for	
appellant	Kimberly	A.	Quinty	
	
Amy	 T.	 Robidas,	 Esq.,	 Robidas	 Law,	 LLC,	 Portland,	 for	 appellee	 Steven	 W.	
Johnson	
	
	
York	District	Court	docket	number	FM-2010-126	
FOR	CLERK	REFERENCE	ONLY